Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 24, 2014

The Court of Appeals hereby passes the following order:

A14A1805. DEROCHE v. THE STATE.

      It appearing that appellant is asserting a claim of ineffective assistance of
counsel against her trial defense counsel;
      It further appearing that appellant is requesting this appeal be remanded to the
trial court for an evidentiary hearing on this issue;
      Accordingly, the appellant’s Motion to Remand is hereby GRANTED.

                                        Court of Appeals of the State of Georgia
                                                                         07/24/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.